



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Davey, 2014 ONCA 594


DATE: 20140818

DOCKET: C58339

Sharpe, Simmons and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and



Christopher Davey

Applicant/Appellant



David Russell, for the appellant

Sandy Thomas, for the respondent

Heard: August 14, 2014

On appeal from the sentence entered on February 4, 2013
by Justice D.M. Stone of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge stated that the appropriate sentence was three years but
for the fact that the appellant had negotiated for the purchase of a kilogram
of cocaine, he added six months on that account. This was understandable as at
the sentencing hearing, defence counsel appeared to concede the point. However
at the guilty plea, defence counsel clearly stated that the appellant disputed
that he had negotiated for one kilogram and that that there had merely been
mention of the price. The Crown did not attempt to prove the contrary. Crown
counsel fairly concedes that the facts must be taken as found at the guilty
plea. Accordingly, we reduce the sentence by six months on that account.

[2]

In his reasons, the trial discounted the need to consider
Downes
and the fact that appellant had been on house arrest for eight and a half
months and for six and a half months on strict terms because the appellant was
also on parole. However, the parole was on standard and non-restrictive terms.
In our view, the appellant was entitled to some credit for the strict bail
terms. We would reduce the sentence by an additional two months on that
account.

[3]

We see no merit in the remaining grounds. Accordingly, leave to appeal
sentence is granted and the sentence is reduced to one of 34 months.


